 



Exhibit 10.6

     
HANOVER COMPRESSOR COMPANY


AWARD NOTICE
CASH INCENTIVE AWARD
  (HANOVER LOGO) [h38091h3809100.gif]

Hanover Compressor Company (the “Company”), has awarded you, [NAME] (“the
Participant”), a cash incentive award under the Hanover Compressor Company 2006
Long-Term Cash Incentive Plan (the “Plan”). All capitalized terms in this Notice
have the same meaning ascribed to them in the Plan.
The main terms of your Award are as follows:
     1. Award. You have been awarded a cash incentive in the amount of [DOLLAR
AMOUNT] (the “Award”).
     2. Award Date. The date of this Award is July 21, 2006 (the “Award Date”).
     3. Award Payout. Your Award is subject to payout over a three year period.
A portion of your Award will become payable on each of the dates (the “Payment
Date”) indicated in the table below, provided you have been continuously
employed by the Company or an Affiliate at all times from the Award Date up to
and including the applicable Payment Date.

      Payment Date   Portion of Award Payable
July 21, 2007
  1/3
July 21, 2008
  1/3
July 21, 2009
  1/3

     Actual payment of each portion of your Award (subject to applicable tax
withholding) will be made in the form of a lump sum cash payment within thirty
(30) days following the applicable Payment Date.
     4. Termination of Employment. If your employment with the Company or a
subsidiary terminates for any reason (other than as a result of death,
Disability or a Corporate Change), the unpaid portion of your Award will be
automatically forfeited on the date of such event unless the Compensation
Committee directs otherwise. If your employment with the Company terminates as a
result of death, Disability or a Corporate Change, all remaining unpaid portions
of your Award will immediately become payable in a lump sum cash payment
(subject to applicable tax withholding).
     5. Non-Transferability. Before you are eligible to receive in your Award,
you cannot transfer, pledge exchange or otherwise dispose of your Award (except
by will or the laws of descent and distribution).
     6. No Right to Continued Employment. Nothing in this Notice guarantees your
continued employment with the Company or its Affiliates or interferes in any way
with the right of the Company or its Affiliates to terminate your employment at
any time.
     7. Withholding. Your Award is subject to applicable income tax, social
insurance, or social security withholding obligations. If necessary, the Company
reserves the right to withhold from the Award or your regular earnings an amount
sufficient to meet the withholding obligations.

Page 1 of 2



--------------------------------------------------------------------------------



 



     8. Plan Governs. This Notice is subject to the terms of the Plan, a copy of
which is available on the Company’s intranet website or which will be provided
to you upon written request addressed to Hanover Compressor Company,
Compensation & Benefits Department, 12001 N. Houston Rosslyn, Houston, Texas
77086. In the event of a discrepancy between this Notice and the Plan, the Plan
shall govern.
     9. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Notice. Otherwise, the Company will
deem the Award and the terms of the Award accepted by you.

            ON BEHALF OF HANOVER COMPRESSOR
COMPANY AND ITS AFFILIATES
    By:   /s/ John E. Jackson         John E. Jackson        President and Chief
Executive Officer     

Page 2 of 2